 WEBB MANUFACTURING, INC.37Webb Manufacturing,Inc.andLarry A. Cline andWilliam E. MontgomeryandUnited SteelworkersofAmerica,AFL-CIO.Cases8-CA-3600,8-CA-3600-3 and 8-CA-3605'January 8, 1969SUPPLEMENTAL DECISION ANDORDERBY MEMBERSBROWN, JENKINS, AND ZAGORIAOnAugust31,1965,theNationalLaborRelations Board issued a Decision and Order in theabove-entitledcase,2findinginteralia,thatRespondent had discriminatorily discharged LarryA. Cline and William E. Montgomery in violationof Section 8(a)(1) and (3) of the National LaborRelationsAct,asamended, and directing thatRespondentmakewhole the above-mentionedemployees for any loss of earnings resulting fromthediscrimination.On December 13, 1967, theUnitedStatesCourt of Appeals for the SixthCircuitentered its decree enforcing the BoardOrder.A Backpay Specification and Notice ofHearing was issued by the Director of Region 8, andpursuant thereto a hearing was held on June 10,1968, before Trial Examiner John M. Dyer fordetermination of the amounts of backpay due thediscriminatees.On September 17, 1968, the Trial Examinerissued his Decision in Backpay Proceedings attachedhereto, in which he found that the discriminateeswere entitled to the amounts of backpay therein setforth. Thereafter, Respondent filed exceptions to theDecision and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theAct,theBoard has delegated its powers inconnectionwith this case to a three-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theentirerecord in this case, including the TrialExaminer's Decision in Backpay Proceedings, theexceptionsand briefs, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDEROn the basis of the Trial Examiner's Decision inBackpay Proceedings and the entire record in thiscase, theNational Labor Relations Board herebyorders that Respondent, Webb Manufacturing, Inc.,'The Trial Examinerinadvertently omitted 8-CA-3605 fromthe casecaption'154 NLRB 827Conneaut,Ohio,itsofficers,agents, successors, andassigns, shall pay toLarryA. Cline and William E.Montgomeryasnetbackpaytheamountsdetermined to be due by the Trial Examiner in hisattached Decision.TRIAL EXAMINER'S DECISION IN BACKPAYPROCEEDINGSHISTORY OF PROCEEDINGSJOHN M. DYER, Trial Examiner: The National LaborRelations Board on August 31, 1965, in its Decision underthe above-styled heading, 154 NLRB 827, adopted thefindings,conclusions,and recommendations in TrialExaminer Alba Martin's June 8, 1965, Decision. Amongother things Trial Examiner Martin held that Respondenthad discriminatorily dischargedLarryA.ClineandWilliam E.Montgomery on August 6 and 31, 1964,respectively, and recommended that Respondent reinstatethem to their former positions or to substantiallyequivalent positions within the meaning of that term as setforth inChase National Bank of the City of New York,San Juan, Puerto Rico, Branch,65NLRB 327. TheBoardalsoadoptedTrialExaminerMartin'srecommendationthatClineandMontgomerybecompensated for their loss of earnings caused byRespondent's discrimination against them, by payment tothem of the amount of wages which each would haveearned from Respondent from the date of his discharge tothetimewhenRespondentproperlyoffersvalidreinstatement. The gross backpay less interim earnings istobe computed on a quarterly basis (as perF.W.Woolworth Company,90 NLRB 289) with the addition of6 percent interest (as perIsis Plumbing & Heating Co.,138 NLRB 716)On December 13, 1967, the U.S. Court of Appeals forthe Sixth Circuit entered its order enforcing in whole theBoard's Order in this case.Thereafter, the Regional Office, Respondent, and thediscriminatees were unable to agree on the amounts dueand additionally there being disagreement on whether aproper offer of reinstatement was made to Montgomery, aBackpay Specification and Notice of Hearing was issuedby the Director of Region 8, under the authority dulyconferred on him by the Board. The hearing was held inConneaut, Ohio, on June 10, 1968, before me.The backpay specification, as further amended withoutobjection at the hearing, alleges that Larry A. Cline'sbackpay period runs from August 6, 1964, to February 6,1968,whenhedeclinedRespondent'sofferofreinstatement and that his interim earnings exceeded thewages he would have earned from Respondent in all but 4of the 15 quarters making up his backpay period.Respondent does not question the rates of pay and hoursalleged which constitute the gross backpay amounts andtherefore agrees that the gross amounts-of backpay in thefour quarters are correct. Respondent's position is that thebackpay period is less than that alleged.As to William E. Montgomery, the specification allegesthat'Respondent has not made an offer of full' andimmediate reinstatement of his former position to him andtherefore that the backpay period is still running with thecomputations of backpay made only through the secondquarter of 1968. Respondent agreed that the rates of payand'hours alleged in the computations of gross backpayforMontgomery in the specification are correct,' but174 NLRB No. 7 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleges that the backpay period is less than the 16 quartersset forth.Respondent in its answer to the backpay specificationclaimed that the Region failed to uncover some interimearningsearned by both of thediscriminatees.The answeradvancesanumberofothercontentionsastoMontgomery's search for and availability for full-timeemployment,and levels a number of charges atMontgomery.The answer further alleges that theRegionalDirectorisbiasedagainstRespondent'srepresentative,Mr. Rector. However, as will be explicatedbelow, apart from cross-examination of the discriminatees,Respondent offered no evidence or testimony in thisproceeding.The parties were given full opportunity to appear, toexamine and cross-examine witnesses, and Mr. Rector andcounsel for the General Counsel availed themselves of theopportunity to argue orally. Briefs were not filed, but amotion by Respondent was filed with me following thehearing and was opposed by the General Counsel. Thismotion seeks dismissal of the backpay specification as toMontgomery, claiming that he was not available foradequate employment in the area, and that the testimony(presumablyofMontgomery) does not support thebackpayspecification.Secondly,themotionseekslimitation of Cline's backpay period to the time when hewas first employed at Inland Container Corporation inAugust 1964.I deny this motion on the basis of the facts in this case,which are detailed hereinafter.Upon the entire record in this case, including myevaluation of the reliability of the witnesses based both ontheevidencereceivedandmy observation of theirdemeanor, and further on the failure of Respondent tosupport by evidence or testimony its claims as to what itdiscovered during the investigation of this matter, I makethe following findings of fact and conclusions of law:1.THE BACKPAY CLAIM OF LARRY A. CLINELarry A. Cline testified that following his discharge onAugust 6, 1964, he registered with the Ohio EmploymentCommission in Ashtabula, Ohio (no office in Conneaut),and visited this office three or fourtimesbefore hesecuredwork atInlandContainerCorporation inAshtabula. In his search for work Cline visited other citiesinOhio including Elyria and Loraine, where he soughtemployment at Ohio Edison and Freuhauf TrailerCorporation.HeworkedatInlandContainer forapproximately a month before being laid off and given thereasonthat his work was unsatisfactory. He was not toldinwhat manner his work wasn't satisfactory.Cline sought employmentand washired at GeneralAnilineCorporation in Elyria, Ohio, through a privateemployment agency, He worked for this company nearly 6weeks and was laid off with a number ofothers in anapparent general layoff. In the first quarter of 1965 Clinebegan working for Union Carbide Company and workedthere until the fourth quarter of 1965. Thereare no claimsfor backpay during the first three quarters of 1965. AtUnion Carbide, Cline received $2.70 per hour but wasworking a swing shift. In the fourth quarter of 1965 heaccepted a chance to go with Bow Socket Corporation inAshtabula at the rate of $2.70 per hour on a day shiftoperation.Cline testified that one of the determiningfactors for this switchwas gettingoff the swing shift andbeing on a day shift so he could attend college at KentState Extension in Ashtabula, Ohio.After being at Bow Socket nearly 6 weeks he was laidoff in a reduction in force during the fourth quarter of1965.Clinemade personal, contacts seeking jobs inAshtabula and Conneaut, at companies such as ClevelandElectric IlluminatingCompany, Reliance Electric, andNationalDistributors.Cline secured a job with TrueTemper Corporation in Saybrook, Ohio, on March 18,1966,and is still employed there. It was while soemployed that he refusedRespondent'sofferofreinstatement.It appears from Cline's testimony that on each of theoccasions when he was laid off from work he made adiligent search for work utilizing the services of the StateEmployment Bureau as well as private employmentagencies and his own personal contacts and managed togetemployment reasonably soon in most instances.Respondent has not offered any testimony that Cline leftthe job market or did not diligently seek work.The figures for the four quarters for which backpay issought are as follows:QuartersGrossWagesInterimEarningsExpensesNetBack PayThird, 1964$452.40$338.36$114.04Fourth, 1964$836$493 44$74$416.56Fourth, 1965$915.60$565.76$349.84First, 1966$896$189.60$706.40Total Net Backpay$1,586.84Respondent has taken two positions as to the backpaydue Cline. During the hearing Respondent claimed hisbackpay should be terminated when he left Union CarbideCorporation to go with Bow Socket Corporation in thefourthquarterof 1965. In its posthearing motionRespondent claimed backpay should be terminated withCline's first employmentat InlandContainer Corporationin the third quarter of 1964. Respondent offered no reasonfor this latter position but apparently relies on InlandContainer's termination of Cline for unsatisfactory workto somehow relieve it from any further liability for Cline.There are infinite possibilities as to why Cline wasn'tsatisfactory to Inland Container but I am not called tospeculate on them or whether such assigned reason is true.Cline was not out of the labor market and if he wasunsuitable at another job that does not release Respondentfrom its liability for having put him in the labor marketbecauseofitsdiscrimination.Respondent'sbareunexplained motion does not provide me with any reasonto terminate Cline's backpay at that point.As to Respondent's other position that Cline's backpayperiod should stop with his termination of employment atUnion Carbide, Cline testified he left a swing-shift job atone company for a day-shift job at a second company atabout the same pay rate. Such a move was not designedto injure Respondent nor did Cline take himself out of thelabor market but left one job to begin work immediatelywith another employer.His personal reason for thechange, to better himself by attending college, is alaudatory object and contemplating this he certainly wouldnot have made the move to Bow Socket if he could haveforeseen that he would be laid off for lack of work at Bow WEBB MANUFACTURING, INC.Socket.Respondent makes no such claim, and does notexplain its position. There is no contention that Cline's jobatUnion Carbide would have been more secure. In anyevent there is nothing to prevent an individual fromchanging his job for rational private reasons. Respondentseems to feel that because the change by Cline apparentlyproduced a backpay claim for the fourth quarter of 1965and the first quarter of 1966, Cline shouldn't have madethe change.ClearlyCline's change was not made toproduce such a result and with no further showing byRespondent its position must be denied.The decision of the United States Court of Appeals fortheSecondCircuit inN.L.R.B.v.'fastroPlasticCorporation,354 F.2d 170, seems peculiL y appropriatein this case. The court stated in regard to discriminateeswho became self-employed:The only issue here is whether the discriminateewillfully incurred a loss of earnings. It would be unjustto require him to mitigate his damages to the greatestextent possible but then to penalize him for substantialbut short-lived success. Unless in taking substantiallyequivalentorself-employmentthediscriminateewillfully forewent greater earnings, his backpay shouldnot be reduced beyond the interim earnings he in factreceived.Clearly here Cline did not willfully forego greater earningssincehemoved from one position to another atsubstantially the same wages and with the intention offurther self-improvement by attending college.The Board having sustained the burden of proving theunfair labor practices, and there being no dispute as to thegross backpay figures, with Respondent remaining liableuntil a good-faith offer of reinstatement is made, it isevident that the General Counsel has sustained his burdenof proof: In addition the discriminatees were produced, sothat they might testify in regard to their interimearningsand they have done so. The duty of proving affirmativedefenses or showing lack of a diligent search for jobs is onRespondent, as are the other matters which Respondentalleged in its answer. Respondent did not do so either asto Cline or Montgomery.In particular as to Cline, I find that Respondent hasnot offered any evidence or reasons to demonstrate whyCline'sbackpay should be terminatedas itseeks.Itherefore conclude and find that Larry A. Cline is entitledto net backpay for the four quarters set out above, in thetotal amount of $1,586.84 plus interest.II.THEBACKPAY CLAIM OF WILLIAME.MONTGOMERYA. Respondent's DefensesRespondent's answer in addition to stating that thebackpay specification had not shown a 1-2 day job byMontgomeryandthatitconflictedwithotheremployment, alleged that his employment at the JiggsCheney Pure Oil Service Station was not on a full-timebasis becauseMontgomery had enrolled as a full-timestudent in Kent State University in the fall of 1965.Respondent inferred in its answer that Montgomery'stermination from the City of Conneaut (fourth quarter of1967) was voluntary because the work interfered with hiseducation at Kent State. The answer claims that recordsat General Electric Company (1-2 day employment in thefourthquarter of 1967) show that Montgomery wasterminated following an epileptic seizure, for the assignedreason of falsification of personnel records. (Apparently39Montgomery did not report having epilepsy testifying hedidnotknow he had it.) Respondent claims thatMontgomery falsified his personnel records at Respondentwithout stating in what manner. Respondent also claimsthat its backpay investigation disclosed that Montgomeryreceived only nominal earnings at the Conneaut CollectionAgency in the first part of 1968 and that his earnings wenttoward purchase of that agency.In another direction, Respondent's answer claimed thatMontgomery sought to hide his earnings by paying utilityand other bills under a different name and concluded bywondering how Montgomery supported himself on hisinterim wages while paying necessary expenses and schooltuition.Respondent's answer also asserted that it offeredMontgomery reinstatement provided he was available forfull-timework on a 9-hour per day schedule, and thatMontgomery was and is unable to take such full-timeemployment as long as he continues his full-time scheduleat Kent State.B. Third and Fourth Quarters,1964The backpay specification forWilliamMontgomeryshows that in the month concluding the third quarter of1964 following his August 31 discharge, he worked atBrown Memorial Hospital and earned a total of $19.68.Montgomery testified he did not seek unemploymentcompensation but made personal contacts seeking jobs ata number of places including the local newspaper inConneaut and at Union Carbide Company, RelianceElectricCompany, Inland Container, and Pepsi ColaCompany, in Ashtabula. In the fourth quarter he becamean employee of Puffer Roofing Company in Conneaut butkept no record of his earnings there. According toMontgomery's testimony,Mr. Puffer, a distant relative,had no records which would show Montgomery's earningsfor the 6-1/2 week 1964 period Montgomery workedthere,when in 1968 they sought to determine his interimearnings.Montgomery said he did not seek another jobduring his employment by Puffer as he considered it agood job receiving $1.75 per hour and working 5 to 6 daysa week as a roofer, dependent of course on the weather.Further he testified that the report of $140 as earnings forthat 6-1/2 week period was based on an estimate he andPuffer made from various unnamed personal records.This estimate of $140 for a 6-1/2-week period seems tome extraordinarily low, consideringMontgomery'stestimony that it was a good job. A gross of $140 for6-1/2weeks at $1.75 per hour would mean thatMontgomery worked an average of only 12 hours perweek which is inconsistent with his testimony that heworked as much as 5 or 6 days a week dependent on theweather. On the other hand, Respondent made no efforttoshow that the weather was such as would havepermitted much greater income during that time.Noting that the figure of $140 is a guess byMontgomery, which seems at odds with his testimony, andnot knowing the weather conditions prevailing during therelevant period, nor how many hours Montgomery couldreasonably have worked as a roofer, I will effect acompromise on the interim earnings at Puffer byestimating that Montgomery's assessment of the job as agood job means that he would have worked an average of32 hours a week during that 6-1/2-week period. Itherefore estimate and conclude that reasonable interimearnings during that 6-1/2-week period (which constitutedthe entire earnings for the fourth quarter of.1964), amountto $364 instead of the $140 estimate in the backpay 40DECISIONSOF NATIONALLABOR RELATIONS BOARDspecification,and I hereby substitute that figure as acompromise estimate of the interim earnings figure.None of the other matters raised by Respondent arerelative to the third and fourth quarters of 1964. Itherefore conclude and find that the following amountsmake up the backpay figures for these two quarters.QuartersGrossBackpayInterimEarningsNetExpensesBackpayThird, 1964$272.80$19.68$253.12Fourth, 1964$842.00$364.00$478.00C. First Quarter 1965 through Second Quarter 1967Montgomery testified that he stopped working forPufferRoofing in December 1964 and not in February1965, as was inferred by one of Respondent's questions oncross-examination.Montgomery cons'inuously soughtemployment and in March 1965 began working for JiggsCheney's Pure Oil Service Station in Conneaut where heremained through the second quarter of 1967. During thefirst quarter of 1967, the service station changed handsand was thereafter known as Tisdale's Pure Oil.As to this 2-1/2-year period, Respondent claims thatMontgomery reduced his employment hours making thejob a part-time one in order to attend Kent StateUniversity as a full-time student.Montgomery testified that during his employment withJiggs Cheney and Tisdale he worked a standard 40-hourweek from 8 a.m. to 4 p.m., 5 days per week except foroneperiodwhen he additionally worked Saturdaymornings followingMr. Cheney's heart attack. He waspaid on an hourly basis and testified that during portionsof this time when work was slack, particularly onWednesday afternoons, Cheney would give him time off.In latter 1965 Montgomery enrolled as a student at thenight school extension of Kent State University inAshtabula, taking 12 credit hours as a full-time nightstudent.His classes wereMonday through Thursday,beginning two nights at 6 p.m. and at 7:15 p.m. on theother two nights. He testified that his school schedulenever conflicted with his hours of full-time employment atthe service station.When asked how Montgomery's attendance at nightschool would have conflicted with his job under thesecircumstances, Respondent's representative answered thata man could hardly work 9 hours per day on a job andstillattend night school.When asked if Respondent wasprepared to offer testimony to that effect, Respondentsaid it was not.Respondent noted that there was a reduction in interimearnings beginning in the fourth quarter of 1965 about thetimeMontgomery apparently started at Kent State. Theinterim earnings dropped $47.85 per quarter from theprevious two quarters and dropped $28 more during thefirst quarter of 1966. Respondent claimed that the loss ofearningsmust necessarily be from a reduced workschedulebecause of Montgomery's school attendance.However Respondent did not produce any evidence in thisregard and I accept Montgomery's plausible explanationthat he was given time off by Cheney at various times.Respondent during cross-examination ofMontgomeryclaimed that there was a more severe reduction in the firstquarter of 1967, however examination of the backpayspecification shows that during that quarter Montgomery'searnings increased not diminished.Ithereforeconcludeand find that the followingamounts constitute the backpay figures for the 2-1/2-yearperiod of the first quarter 1965 through the second quarter1967:GrossNetNetQuartersBackpayInterim EarningsBackpayFirst, 1965$844.80$30.00$814.80Second, 1965875.20650.00225.20Third, 1965897 60650.00247.60Fourth, 1965915.60602.15313.45First, 1966896.00574.08321.92Second, 1966910.00574.08335.92Third, 1966950.40'574 08376.32Fourth, 1966955.20'574.09381.11First, 19671,040.00722.50317.502Second, 19671,040.00614.02425 98D. Third and Fourth Quarters 1967Due to slow business Tisdale decided to run the stationby himself and Montgomery got a job with the City ofConneaut in the third quarter of 1967. About the sametime he was offered and accepted a job with GeneralElectricCompany in Conneaut, leaving the city job. AtGeneral Electric he worked one 'full day and on the secondday passed out at work. Montgomery testified that whenhe woke a doctor was bending over him and asked why hehadn't told them he had epilepsy. He answered he didn'tknow he did and General Electric thereafter terminatedhim giving as the termination reason that he had falsifiedhis personnel records (presumably in not telling GeneralElectric that he had epilepsy). Montgomery testified hehad passed out once before in the summer of 1967 andsought medical assistance then and again after this episodein September 1967. He testified that on both occasions thephysician he consulted did not directly diagnose hiscondition as epilepsy and that a neuro-encephalogramgave no definite conclusion on the matter. Following histermination by General Electric he returned to the City ofConneaut and worked for them until he was released onDecember 15, 1967, due to the City of Conneaut'sfinancial condition.Respondent's claims in regard to these quarters was notexplicated,Respondent merely noting that Montgomerywas discharged for falsification of records and claimingthat he had falsified personnel records at Respondent.ThisobjectioncontainsnoaffirmativedefenseforRespondent and Montgomery was not sick or out of thejob market during this time. If Montgomery has epilepsyitdid' nd interfere with his work nor has Respondent soclaiiidI 'therefore conclude and find that the followingamounts make up the backpay figures for the third andfourth quarters of 1967:GrossInterimNetQuartersBackpayEarningsBackpayThird, 1967$1,085.60'$1,020.00$ 65 60Fourth, 19671,092.00778.70313.30'Computationofthegrossbackpayon the specification ismathematically incorrect and the correct amount is inserted here.'The backpay specification for this quarter contains a mathematicalerror in determiningthe net backpay.'Computationofthegrossbackpayonthespecificationismathematically incorrect and the correct amount is inserted here. WEBB MANUFACTURING, INC.E. First and Second Quarters,1968During the first quarter of 1968 Montgomery soughtwork in a number of places and utilized the services of theState Unemployment Commission.He started work withthe ConneautCollectionAgency in March.Prior thereto,Montgomery received a letter datedFebruary5, 1968, from Dale P.Webb,vice president ofRespondent,stating:You arehereby offered unconditional reinstatementto your formerjob at WebbMfg. Inc.Please contact me at our office.Montgomery twice went to the Company'soffice inresponse to this letter and found Webb there the secondtime.Montgomery told Webb he could come back towork right thenbutWebbtoldMontgomery his handswere tied until the General Counsel,Respondent'sRepresentative Harvey Rector, and Montgomery got thebackpay worked out. Unitl thenWebbsaid,his handswere tied in the matter of hiring Montgomery. Webb toldhim that Respondent was working a 9-hourday from 7a.m. until 4:30 p.m. and asked if he could work thosehours.Montgomery said yes that he could work out hisschool schedule to work those 9 hours.MontgomerywroteWebbonFebruary9,acknowledging the meeting of that day and stating that:"At this time,you stated that I could not be rehired untilI had had a conference with Mr. Rector, Mr. DuRose andmyself regardingbackpaydue me."On the basis of Montgomery'stestimony and hiswrittenundeniedcommunicationandwithnocontroverting evidence,Ifind that Respondent has notmade,anunconditionalofferofreinstatementtoMontgomery and consequently Montgomery'sbackpayperiodwas not cut off and continues to run and willcontinue to do so until a proper and validoffer ofreinstatement is made to him.Montgomery worked for the Conneaut CollectionAgencyinboth the first and second quarters of 1968.Respondent'sclaim is that Montgomery received only anominal salary and that his actual earnings were beingretained for purchase of this agency. Montgomery deniedthis allegation on the stand,stating that he only received acommission on what he collected.Respondent made noofferto prove its allegation.To the contrary,a lettersigned by the owner of the Conneaut Collection Agencywas received in evidence without objection,giving theamounts of interim earnings per monthreceivedbyMontgomery and containing a statement that there wasno written or verbal agreement withMontgomGhya fos-thepurchase of this collection agency. During thhelj^sgcondquarter of 1968 Montgomery left ConneautcollectionAgency andbegan working withCityLoanCompany ofAshtabula,Ohio, where he is receiving a wage of $350 permonth plus a car allowance.Ithereforeconcludeand find that the followingamounts constitute the backpay figures for the first andsecond quarters of 1968:QuartersGrossBackpayInterimEarningsNetBackpayFirst, 1968$1,137.60$67.00$1,070.60Second, 19681,144.00$688.00456 00F. Other Respondent Contentions41OneofRespondent'sothercontentionsthatMontgomery was hiding his earnings by paying utility andother bills under another name was not further explainedbyRespondent.However,whileonthestand,Montgomery testified that at one time he shared anapartment with another individual and when that persongot married and left he continued the utility services mostof which were in the other person's name and paid thebillspromptly, changing only the telephone to his ownname. Similarly Respondent's claim thatMontgomerycould not accept reinstatement while continuing his collegecoursesatKent State Extension is shown false byMontgomery's undenied testimony.The 16 quarters which have so far passed gives a totalnet backpay of $6,620.42 to Montgomery plus 6 percentinterest. In accordance with the findings and conclusionsstated above I note again that the backpay period forMontgomery is still running and that Respondent has notmade an unconditional valid offer of reinstatement to him.III.SUMMARYAND CONCLUSIONARYFINDINGSIn regard to Larry A. Cline, I conclude and find thatCline has refused reinstatement and that the amount ofbackpay due and owing Cline is $1,586.84 plus interestwhich latter amount has not as yet been determined andwhich amount will run until Respondent pays the amountof backpay in full.As to William E. Montgomery, the total amount ofbackpay for the 16 quarters through June 30, 1968,amounts to $6,620.42, and to such amount should beadded interest at 6 percent in the manner computed inIsisPlumbing & Heating Co., supra,and that the backpayperiod and such interest and amounts shall continue torun until a valid offer of unconditional reinstatement ismade to Montgomery and Respondent has paid the totalamount of backpay in full.4When Respondent tenders the amounts of backpay, itshould withhold such normal deductions as are regularlymade for taxes, etc.Finallyas to Respondent's claim of bias by theRegional Director, Respondent offered no evidence ortestimony in this regard and I do not see in any event howsuch could have been considered in this proceeding.'During cross-examinationMontgomery admitted that he knew anindividual named Loomis and stated that some time during 1965 heworked one day for Loomis and earned$5.However since throughoutmost of 1965 Montgomery was employed on a full-time basis at JiggsCheney's Pure Oil Service Station,and since Respondent made no effortwhatsoever to show when this employment took place and whether or notitwas extra or part-time work which would not reduce the amount ofbackpay, I will not consider this amount and will not reduce the netbackpay by this amount